Citation Nr: 1224574	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess 70 percent for a service-connected psychiatric disorder.



ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran had verified active duty from April 1981 to April 1985 and from March 1987 to September 1991.  He also served nearly 4 years active duty prior to 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been taken by the RO in Atlanta, Georgia.  

By way of background, the Board remanded the Veteran's claim for further evidentiary development in August 2010.  After completing the requested development, the Appeals Management Center (AMC) readjudicated the claim, as reflected by a February 2012 supplemental statement of the case and March 2012 rating decision.  Based on the results of the Board's requested development, the AMC increased the Veteran's disability evaluation from 10 percent disabling to 70 percent disabling, effective the date of receipt of his increased rating claim.  Additionally, the AMC awarded the Veteran a related total disability rating based on individual unemployability (TDIU).  However, because the full schedular benefit of a 100 percent disability rating remains denied, the claim has now been returned to the Board for further appellate review.
 

FINDINGS OF FACT

The Veteran's service-connected psychiatric disability renders him totally socially and occupationally impaired.





CONCLUSION OF LAW

The criteria for a 100 disability rating for a service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9424 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the instant case, the Board is granting a 100 percent disability rating for the Veteran's service-connected acquired psychiatric disorder; thus, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Increased Rating Claim

The Veteran contends that the current severity of his psychiatric disorder entitles him to a higher disability rating.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the rating criteria for psychiatric disabilities, a 70 percent evaluation is assigned when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9424.

A 100 percent rating is assigned when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

By way of background, the Veteran was awarded service connection for a psychiatric disability after he repeatedly complained of testicular pain during service, and despite extensive medical observation and testing, no known etiology for the Veteran's reported testicular pain was ever discovered.  The Veteran was subsequently diagnosed with a chronic, somatic type, delusional disorder manifested by testicular pain during service and thereafter awarded service connection for this disability.  

Evidence relevant to the instant increased rating claim includes the Veteran's and his mother's submitted statements, a termination notice from the Veteran's former employer, VA treatment records, and March 2007 and January 2011 VA examination reports.

VA treatment records from March 2006 note the Veteran' reported medical history of panic attacks and that he had been prescribed the anti-depressant Zoloft; however, a mental status examination noted no abnormalities, assessing the Veteran as alert; active; calm; oriented to person, place, time, and situation; and he was following commands and demonstrating clear speech.  An April 2006 VA treatment record reflects the Veteran requested an increased dosage of Zoloft and reported depression but denied any suicidal ideation.

A statement received in July 2006 authored by the Veteran's mother reflects her observation that the Veteran's psychiatric condition, which she observed deteriorate since his discharge from service, has not improved.  A statement received from the Veteran in September 2006 reflects his reported history of his psychiatric illness, including former delusions that his failure to bathe would create a protective shield around his body and that his tinnitus was the manifestation of his supernatural hearing powers.  

A separation notice from the Veteran's former employer notes that his employment was terminated in January 2007 due to the Veteran's failure to report to work or inform his employer that he would not be reporting ("no call/no show").  In a March 2007 statement, the Veteran reported that he was wrongfully terminated by this employer because he failed to report to work after his "brain gave [him] direct orders of 4 days of bed rest."

The Veteran underwent a psychiatric examination for VA purposes in March 2007, during which the Veteran reported his belief that he suffers from a delusional disorder, believing things to be true that are not true and described his current symptoms as headaches, frequent agitation, and outbursts, which have the effect of severely diminishing his daily functioning.  However, the Veteran reported that he had not received any psychiatric treatment for his condition since 1999.  He further reported that he had been employed in a security-related position for approximately seven years after his discharge from service, and he described his relationship with his supervisor and coworkers as fair.  He stated that he was terminated from this employment two months prior to the time of the examination due to his failure to report to work or notify his supervisor that he would not be reporting to work.

On mental status examination, the examiner characterized the Veteran as a poor historian, stating that the Veteran was very vague in his reports and could not provide the examiner with a specific history or the signs and symptoms of his disease.  The examiner then noted that the Veteran's orientation, appearance, hygiene, affect, mood, communication, speech, concentration, though processes, judgment, abstract thinking, and memory were all noted to be normal.  Furthermore, the examiner noted that that the Veteran did not exhibit any panic attacks, suspiciousness, hallucinations, obsessional rituals, or suicidal or homicidal ideation.  The examiner also noted that while a history of delusions was present, the Veteran did not exhibit any delusions during the examination.  

The examiner then noted that while the Veteran had been previously diagnosed with a delusional or conversion disorder, the examiner stated that the Veteran's current symptoms were more accurately characterized by a diagnosis of an adjustment disorder with an anxious mood secondary to economic and occupational problems.  In support of this change in diagnosis, the examiner noted that the Veteran was not psychotic; did not report having any delusions; and was not currently paranoid, responding to internal stimuli, bizarre, or difficult to interview.  The examiner further notes that while the Veteran did provide the examiner with a vague email of some sort, he did not present with any symptoms to be reviewed in a differential diagnosis for psychosis.  The examiner then assigned a Global Assessment Functioning score of 80 and opined that there was no major mental illness evident at the time of the Veteran's examination; rather, his symptoms were indicative of an adjustment disorder secondary to his current difficulties maintaining employment.  The examiner further opined that mentally, the Veteran does not exhibit any impairment that would interfere with his activities of daily living and that the Veteran was able to establish and maintain work/school and social relationships, was able to follow commands, and posed no threat of persistent danger to himself or others.

An April 2007 VA mental health treatment record includes a full psychiatric assessment of the Veteran.  At this time, the Veteran reported symptoms of depression, anxiety, unusual/atypical beliefs, irritability, sleep difficulties, and problems with his short-term memory and concentration.  The Veteran reported sleep impairment, frequent nightmares, his recent belief that television-viewing was causing him to lose vision in his right eye, his difficulty taking care of himself and securing employment, and frequent wish that he were dead.

On mental status examination, the psychologist noted the Veteran's appearance, dress, attention, concentration, speech, behavior affect, thought processes, thought content, orientation, and insight to be normal; however, she noted that the Veteran displayed a dysphoric mood, poor judgment, and that he reported impaired short-term memory.  The psychologist then diagnosed the Veteran with recurrent major depressive disorder with a congruent mood and psychotic features; anxiety disorder not otherwise specified (NOS); somatic type delusional disorder; panic and conversion disorders by history; and rule-out paranoid-type schizophrenia and schizoaffective disorder.  The psychologist subsequently assigned a GAF score of 40.  

In an April 2007 VA treatment record reflecting treatment later in the same day that the Veteran underwent the above psychological assessment, the Veteran reported paranoid ideation regarding his work and family relationships, but denied any thoughts of harming himself or others.  A May 2007 VA treatment record reflects that the Veteran reported that the crying spells he had been experiencing over the last several weeks had ceased and that he had secured employment which he reported was going well.  The Veteran denied any suicidal or experiencing any suicidal or homicidal ideations. An August 2007 VA treatment record reflects that the Veteran reported an improved mood and sleep and less spontaneous crying, although he reported frustration about reportedly being homeless.  

A November 2007 VA treatment record reflects that the Veteran displayed clearly psychotic behavior, refusing to talk with the treatment provider because he believed that the treatment provider could be an agent of the Federal Bureau of Investigation and noting the presence of cameras in the treatment room.  The Veteran further refused any change in his psychiatric medications, stating that the medications were toxins.  The Veteran was also overheard talking to himself, and the treatment provider noted that the Veteran displayed a tangential thought process, paranoid thought content, affirmed having auditory hallucinations, and demonstrated poor insight and impulse control.  A July 2008 VA treatment record reflects that the Veteran was again demonstrating paranoid ideations and again affirmed experiencing auditory hallucinations.  An October 2008 VA treatment record reflects that the Veteran reported experiencing "groin" pain during the prior month.  The following day, the Veteran attended a mental health treatment session, and he reported experiencing paranoid ideations about someone eating his food but that his auditory hallucinations had decreased in frequency.  The Veteran was assessed with a GAF score of 50.  

An April 2009 VA treatment record reflects that the Veteran admitting to cutting himself approximately two weeks before the time of treatment in order to remove a tracking device he was convinced was placed inside of him by agents of the Department of Defense.  He reported awakening in the middle of the night to have a flashlight shone in his face by three men who then inserted something into his neck.  The Veteran also became very suspicious when the treatment provider referenced his former report that he believed someone was eating his food, and he asked the treatment provider how he knew that information.  The Veteran then began monitoring the treatment room for cameras.  At this time, the treatment provider recognized that the Veteran needed to be hospitalized for his acutely psychotic behavior; however, the Veteran refused admission, stating that his problems began in the hospital setting and that the staff were untrustworthy.  The treatment provider then began the process of obtaining the necessary paperwork to initiate an involuntary psychiatric hospitalization and contacted the local police department for assistance.  However, the treatment provider noted that a staff member mistakenly allowed the Veteran to use the restroom and that the Veteran then "eloped."  After noting the Veteran's acutely psychotic state, the treatment provider assigned a GAF score of 30.

The Veteran received VA mental health treatment in July and October 2009, during which he reported experiencing some depression, crying spells, and poor energy and motivation.  A January 2010 VA treatment record reflects a notation from the Veteran's treating psychiatrist that she received a letter from the Veteran in which he stated his refusal to attend further psychiatric treatment sessions, based on his perception of  the psychiatrist's monitoring and plotting activities, including his belief that he had been declined life insurance coverage because his psychiatrist informed the company of the Veteran's suicidal ideation.

The Veteran underwent another VA mental disorders examination in January 2011, which was provided to the Veteran to assess the current severity of his service-connected psychiatric disorder and to reconcile the disparate psychiatric evaluations from March 2007 (rendered in conjunction with the Veteran's VA examination) and April 2007 (rendered in conjunction with intake assessment for VA mental health treatment).  During the examination, the Veteran reported his history of homicidal ideation, including a prior strangulation attempt of a woman.  The examiner further noted that the Veteran's psychiatric symptoms were grossly interfering with the Veteran's ability to relate appropriately to others, based on his longstanding  history of verbal and physical altercations, violent urges, and marked paranoia.  The Veteran reported paranoid thoughts during the examination, although the examiner noted that the Veteran did not perceive them as such, and the Veteran also demonstrated marked impulsivity during attention testing.  The Veteran further demonstrated extremely inappropriate behavior, spontaneously showing the examiner that he had a homemade American flag sandwiched between his buttocks.  The examiner diagnosed the Veteran with a schizoaffective disorder, bipolar type, and assigned a GAF score of 40.  

The examiner further opined that the Veteran's mental disorder rendered him totally occupationally and socially impaired.  When addressing the disparate evaluations of the Veteran's psychiatric state in 2007, this examiner noted that the 2007 examiner failed to reconcile the Veteran's demeanor at the time of the examination with relevant information regarding his psychiatric history contained in his claims file.  Moreover, this examiner noted that the April 2007 psychiatric evaluation was based on a very thorough intake assessment and reviewed and confirmed by a second VA mental health treatment provider, who also conducted an independent evaluation of the Veteran.  Accordingly, this examiner opined that the April 2007 assessment is a far more accurate reflection of the Veteran's clinical impairments and functional limitations.

In a January 2012 statement, the Veteran again reported his homicidal ideations and history of violent behavior, and in a February 2012 statement, the Veteran reported that he was homeless and in need of financial assistance.

Based on the evidence of record, the Board finds that the Veteran's service-connected acquired psychiatric disorder renders him totally occupationally and socially impaired, thereby warranting the assignment of a schedular 100 percent disability rating.  The Veteran has reported and evidenced psychotic behavior throughout the rating period, including paranoid ideation, auditory and visual hallucinations, impaired impulse control, grossly inappropriate behavior, and suicidal and homicidal ideations.  Moreover, the 2011 examiner determined that the Veteran's psychiatric disorder does indeed render him totally socially and occupationally impaired, and this assessment is consistent with the attempted involuntary psychiatric hospitalization of the Veteran and the relevant GAF scores of record, which range from 30 to 50.  (The Board has excluded the 2007 VA examination findings and assigned GAF score from its analysis, as it has been assessed as an inaccurate depiction of the Veteran's psychiatric state.)    Accordingly, a 100 percent disability rating is assigned throughout the instant rating period.

In light of the Board's assignment of a 100 percent rating and the AMC's assignment of a TDIU, the Board finds that no discussion is warranted with regard to the Veteran's entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) or whether a referral for extraschedular consideration is warranted.  

The Board further acknowledges that it has been charged with considering the Veteran's entitlement to the maximum benefit available.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Accordingly, inasmuch as the Veteran's claim may encompass a claim for special monthly compensation at the housebound rate pursuant to 38 C.F.R. § 3.350(i), the Board finds that the evidence of record reflects that he is currently ineligible for such benefits.  In that regard, while the Veteran is in receipt of a 100 percent disability rating for a single service-connected disability, namely his service-connected psychiatric disability, his other service-connected disabilities (tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensably disabling) do not equate to a 60 percent disability rating.  Furthermore, the Veteran has not reported nor does the evidence suggest that he is permanently housebound by reason of a service-connected disability.  As such, 38 C.F.R. § 3.350(i) is not for application.








(CONTINUED ON NEXT PAGE)
ORDER

A schedular 100 percent disability rating for a service-connected acquired psychiatric disorder is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


